It appearing that the incompetent person for whom plaintiffs were eommittee died prior to the argument of the appeal, the order of affirmance entered October 20, 1917, is vacated and set aside and a reargument granted. Order entered on stipulation substituting Welling E. Mapes and John A. Levis as temporary administrators of the estate of Harriet A. Van Voorhees, deceased, as parties plaintiff in place of Willard P. Schanck and others, as eommittee of the person and property of Harriet A. Van Voorhis, an incompetent person.